Title: To Thomas Jefferson from William Gordon, 15 August 1788
From: Gordon, William
To: Jefferson, Thomas


          
            
              Dear Sir
            
            London Augst. 15. 1788
          
          From William Gordon
          From the generous encouragement you gave me in your answer to my first letter, I informed your Excellency about April, that I should be greatly obliged to you, could you assist me in a similar way to that by which Dr. Ramsay was benefited. I left it with your judgment to settle the terms, and proposed sending over the printed volumes that the translation might be entered upon. Receiving no answer, I wrote afresh upon the subject about six weeks ago. Neither of the letters being replied to, am apprehensive that either they or their answers have miscarried. I carefully avoided public affairs, lest touching upon them should prove a bar to their progress. A friend of mine, Mr. John Dickinson of Doctors Commons, being upon a tour of pleasure I have intrusted this with him, as I can rely upon his delivering it, and taking all proper care of any letter you may condescend to write. Could you with propriety send me an account where the marquis de la Fayette is, and what is the state of public affairs in France, you would add greatly to the favor. Should you have any package to send by Mr. Dickinson, which you would wish to go by the ship from London to the United States, let it come under cover directed to me, with a request to him to see to the delivery of it, and I doubt not of his bringing it me. With most respectful compliments I remain Your Excellency’s most obedient humble servant,
          
            
              William Gordon
            
          
          
            Have printed as far as the 304 page of the fourth and last volume.
          
        